Notice of Allowance
All previous objections and rejections are overcome for the reasons recited in the Interview summary (e.g. incorporation of the limitations of dependent claim 4, into independent claim 1; and deletion of SEQ ID NO: 15 from claim 5 as both sequences (SEQ ID NO: 4 and 17) are novel).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Andrew Baraniak on 17 March 2022.
The application has been amended as follows: 
In the Claims (03/14/2022):
1.	(Currently amended) A signal peptide for enhancing the secretory expression of Escherichia coli phytase Aspergillus oryzae TAKA amylase and has the amino acid sequence as shown in SEQ ID NO: 13, wherein the signal peptide is in a fusion protein with an Escherichia coli phytase Aspergillus niger.

Escherichia coli phytase 

5. (Currently Amended) A signal peptide for enhancing the secretory expression of Escherichia coli phytase or a mutant thereof in a filamentous fungus, wherein the signal peptide is derived from Aspergillus oryzae TAKA amylase    and has the amino acid sequence as shown in SEQ ID NO:13, wherein the signal         peptide is in a fusion protein with an Escherichia coli phytase Escherichia coli phytase has the amino acid sequence as shown in  or SEQ ID NO: 17, and wherein the filamentous fungus is Aspergillus niger.
6. (Currently Amended) The signal peptide for enhancing the secretory expression of Escherichia coli phytase Escherichia coli phytase is encoded by the nucleotide sequence as shown in SEQ ID NO: 7; or 
7. (Currently Amended) The signal peptide for enhancing the secretory expression of Escherichia coli phytase Escherichia coli phytase is encoded by the nucleotide sequence as shown in SEQ ID NO: 8; or 
16. (Currently Amended) The signal peptide for enhancing the secretory expression of Escherichia coli phytase 

Conclusion
Claims 1-2, 5-7 and 16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        17 March 2022